DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castle (US PUB 2021/0358621).
(Figure 1 of Castle is provided with annotations below for the applicant’s convenience)

    PNG
    media_image1.png
    450
    437
    media_image1.png
    Greyscale


With respect to claim 1, Castle discloses a passage device (See [101] in figure 1 of Castle), comprising: at least one passage (See [107] in figure 1 of Castle) traversable by at least one person along a passage direction (See paragraph [0015] of Castle); at least two sidewalls spaced from each other along a second direction extending perpendicularly to the passage direction (See walls [105] in figure 1 of Castle), the sidewalls being connected with each other (See that walls [105] in figure 1 of Castle are connected to each other), wherein the passage is bounded along the second direction by the sidewalls (See walls [105] in figure 1 of Castle), and at least one capturing device by means of which a body temperature of a person located in front of at least a partial area of the passage along the passage direction can be contactlessly captured (See claim 1 of Castle), wherein the passage device, considered on its own, is formed as a structural unit that is assembled and mobile (See paragraph [0031] of Castle).
With respect to claim 2, Castle discloses the passage device according to claim 1, wherein the passage device comprises a floor bounding the passage at a lower end, wherein the sidewalls are connected to each other via the floor (See [107] in figure 1 of Castle).
With respect to claim 3, Castle discloses the passage device according to claim 1, wherein the passage device comprises a ceiling element bounding the passage upwards, wherein the sidewalls are connected to each other via the ceiling element (See [106] in figure 1 of Castle).
With respect to claim 4, Castle discloses the passage device according to claim 3, wherein the capturing device is held on the ceiling element (See paragraph [0029] of Castle).
With respect to claim 5, Castle discloses the passage device according to claim 1, wherein the passage device comprises an access control device arranged at least in front of the partial area of the passage along the passage direction (See [X] in figure 1 of Castle).
With respect to claim 6, Castle discloses the passage device according to claim 5, wherein the access control device comprises at least one lighting device configured to emit at least one light with a color (See [119] in figure 1 of Castle).
With respect to claim 7, Castle discloses the passage device according to claim 5, wherein the access control device comprises at least one blocking element (See [103a] in figure 1 of Castle) movable relative to the sidewalls between a blocking position (See the position of [103a] in figure 1 of Castle) in which the blocking element overlaps at least a part of the partial area of the passage in a direction opposite to the passage direction (See paragraph [0024] of Castle), and at least one release position uncovering the part (See paragraph [0024] of Castle).
With respect to claim 8, Castle discloses the passage device according to claim 1, wherein the passage device comprises at least one provision device comprising at least one chamber in which a fluid can be or is received, wherein the provision device is configured to provide the fluid from the chamber as a result of an interaction between the person and the provision device (See tanks [112] and [114] in paragraph [0020] of Castle).
With respect to claim 9, Castle discloses the passage device according to claim 1, wherein the capturing device comprises at least one thermal imaging camera for capturing the body temperature (See paragraph [0023] of Castle).
With respect to claim 11, Castle discloses the passage device of claim 8, wherein the provision device is configured to provide the fluid from the chamber as a result of a contactless interaction between the person and the provision device (See paragraph [0020] of Castle).
With respect to claim 12, Castle discloses the passage device of claim 8, wherein the provision device is configured to spray the fluid from the chamber into an environment of the provision device (See paragraph [0020] of Castle). 
With respect to claim 13, Castle discloses a method for operating a passage device according to claim 1, the method comprising capturing without contact a body temperature of the person located in front of at least the partial area of the passage (See [X] in figure 1 of Castle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0053160 discloses a method for detecting people and/or objects in a space.
US PUB 2008/0250726 discloses a modular access control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858